 In the Matterof TUSCANDAIRY FARMS,INC., AND JOHN F. DUMONTandMILK DRIVERS & DAIRY EMPLOYEESLOCAL UNION 680,INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFERS,STABLEMEN ANDHELPERS, A. F. OF L.Case No. C-1775.-Decided January 31, 1941Jurisdiction:dairy industry.Settlement:stipulation providing for compliance with, the Act.Remedial Orders:entered on stipulation.Mr. Millard L. Midonick,for the Board.Mr. Julius Stein,of Newark, N. J., for the respondent Tuscan.Mr. John F. Dumont,of Little Falls, N. J., for the respondentDumont.Mr. Thomas L. Parsonnet,of Newark, N. J., for the Union.Mr. William T. Little,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended' charges duly filed by Milk Drivers& Dairy Employees, Local Union, 680, International Brotherhoodof Teamsters, Chauffeurs, Stablemen and Helpers, A. F. of L., hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Second Region (NewYork City), issued its complaint and supplemental complaint datedAugust 13, and September 24, 1940, respectively, against TuscanDairy Farms, Inc., Union, New Jersey, herein called the respondentTuscan, and John F. Dumont, herein called the respondent Dumont,and jointly referred to as the respondents.The complaint allegedthat the respondent Tuscan had engaged in and was engaging inUnfair labor practices within the meaning of Section 8 (1), (2), and(3) and Section 2 (6) and (7) and that the respondent Dumont hading of Section 8 (1) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.29 N. L. R. B., No. 60309 ,310DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe supplemental complaint alleged that the respondent Tuscan hadengaged in unfair labor practiceswithinthemeaning of Section 8(1) and (5) and Section 2 (6) and (7) of the Act.With respect to the unfair labor practices, the complaint allegedin substance : (1) that the respondent Tuscan on September 28 andOctober 13, 1939, demoted and decreased the salary of Horace Jonesand otherwise rendered his working conditions more onerous, anddischarged Allen Brown, Horace Jones, and Murray Litvinoff onSeptember 14, October 20, and November 15, 1939, respectively, be-cause they had joined and assisted the Union; (2) that the respond-ent Dumont was an employer under Section 2 (2) of the Act in thathe acted directly and indirectly in the interest of the respondentTuscan; (3) that the respondents had dominated, supported, andinterfered with the administration of Dairy Drivers Protective Asso-ciation, alabor organization, herein called the Association.; and (4)that by the foregoing acts and by (a) urging, persuading,and warn-ing employees to refrain from aiding the Union or maintaining unionmembership ; (b) threatening discharge and other reprisals to thosewho joined the Union and those who did not join the Association;(c) promoting clandestine competition among employees to bulwarkthe threat of discharge by furnishing an ostensible reason therefor;(d) repeatedly requesting an active union member to resign hisposition with the respondent Tuscan; (e) vilifying union representa-tives and adherents to employees; (f) offering employees bribes andinducements to support the Association or to cease supporting theUnion; (g) engaging in espionage and surveillance of employees'union I.ctivities; (h) falsely charging employees with kidnappingand coercion in the performance of union activities to interferetherewith; (i) repudiating agreements made with the Union; (j)negotiating collective bargaining agreements with the Associationpurporting to ' confer upon it exclusive bargaining representativestatus;(k) seeking to"lease"milk routes to its employees to evadethe respondent Tuscan's obligations under' the Act and under itsagreement with the Union; and by other acts, the respondents inter-fered with, restrained, and coerced their employees in the exerciseof the rights guaranteed in Section 7 of the Act.Concerning theunfair labor practices, the supplemental complaint alleged, in sub-stance, that the respondent Tuscan: (1) on and after July 21, 1939,refused to bargain collectively with the Union, the duly designatedrepresentative of a majority of its employees in an appropriate unit,(2) and, thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Copies of the complaint, supplemental complaint, and notice ofhearing thereon were duly served on the respondents,the Union, and TUSCAN DAIRY FARMS, INC.311the Association.On September 4 and October 22, 1940, the, respond-ent Tuscan filed its answers to the complaint and supplemental com-plaint, admitting certain allegations concerning interstate commerce,but denying all other material allegations of the complaints.OnSeptember 4, 1940, the respondent Dumont filed his answer putting'in issue all material allegations of the complaint.On November 26,1940, thirty-five employees of the respondent Tuscan filed a petitionwith the Regional Director, alleging that the relief sought by theUnion. would deprive them of their rights under the Act, and re-questing permission to intervene in the proceedings on the supple-mental complaint.On October 1 and November 25, 1940, and January 7, 1941, stipula-tions were entered into in settlement of the complaint.The respond-ent Tuscan, the Union, and counsel for the Board joined in the stipu-lations of October 1 and John F. Dumont joined in the stipulationof November 25, 1940, "as attorney for the Dairy Drivers ProtectiveAssociation until the dissolution thereof," and in the stipulation ofJanuary 7, 1941,pro se.The stipulation of October 1, 1940, asamended by the stipulation of January 7, 1941, provides as follows :STIPULATIONIT IS HEREBY STIPULATED AND AGREED by and between the TuscanDairy Farms, Inc.; Milk Drivers & 'Dairy Employees LocalUnion 680, International Brotherhood, of Teamsters, Chauffeurs,Stablemen and Helpers, A. F. of L.; and Millard L. Midonick,attorney for the National Labor Relations Board, SecondRegion :I.Upon charges duly filed by Milk Drivers & Dairy EmployeesLocalUnion 680, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers, A: F. of L., hereinaftercalled the Union, the - National Labor Relations Board, herein-after called the Board, by Elmore M. Herrick, Regional Directorfor the Second Region, New York City, acting pursuant to au-thority granted in Section 10, subsection (b), of the NationalLabor Relations Act, 49 Stat. 449, hereinafter called the Act, anditsRules and Regulations-Series 2, as amended, Article IV,Section 1, issued its complaint on the 13th" day of August, 1940,against Tuscan Dairy Farms, Inc., and against John F. Dumont,hereinafter called the respondents.II.A copy of the fifth amended charge, complaint, notice ofhearing thereon, and National Labor Relations Board Rules andRegulations-Series 2, as amended, were duly served upon therespondents, upon the Union, and upon Dairy Drivers ProtectiveAssociation. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.Tuscan Dairy Farms, Inc.,-hereinafter called the respond-ent Tuscan, is and has been since 1927 a corporation duly or-ganized under and existing by virtue of the laws of the Stateof New Jersey, having its principal office and place of businessat 750 Union Avenue, in the township of LTriion, county of Unionand State of New Jersey, hereinafter called the New Jersey plant,and is now and has been continuously engaged at said New Jer-sey plant in the production and retail and wholesale sale and'distribution ofmilk, cream, buttermilk, chocolate drink andrelated products.IV. In the conduct of its business the respondent Tuscan nor-mally purchases annually dairy products (milk and cream)amounting to approximately 15,000,000 quarts by volume.OfTuscan approximately 48.6 per cent are normally annuallyshipped to the New Jersey plant from places outside of theState of New Jersey.'V. In the conduct of its business the respondent Tuscan nor-mally purchases annually supplies (bottle caps and hoods, card.,board containers, grains, hay and feed, bottles, chocolate)amounting approximately, to $260,000 in value.Of the totalpurchases of supplies, made by the respondent Tuscan approxi-mately 38 per cent are normally shipped annually to the NewJersey plant from places outside of the State of New Jersey.VI. In the conduct of 'its business the respondent normallysells annually dairy products (milk, cream, buttermilk, chocolatedrink) amounting approximately to 14,000,000 quarts by volume.Of the total sales of dairy products made by the respondentTuscan approximately 42.6 per cent are normally sold annuallyto firms located in the State of New York. The firms locatedin the State of New York which customarily purchase dairyproducts from the respondent Tuscan made such purchasesF.O. B. the New Jersey plant ; the said dairy products soldF. O. B. the New Jersey plant are shipped by the purchasersdirectly from the said New Jersey plant to places in the Stateof New York wherein are located the said New York purchasers.VII. John F., Dumont is a.natural person, having his place ofbusiness at 85 Main Street, Little Falls, New Jersey.VIII. Milk Drivers & Dairy Employees Local Union 680, In-ternationalBrotherhood of Teamsters, Chauffeurs, Stablemenand Helpers, A. F. of L., is and has been a labor organizationwithin the meaning of Section 2, subsection (5), of the Act.IX. Dairy Drivers Protective Association has been a labororganization within the meaning of Section 2, subsection (5), TUSCAN DAIRY FARMS, INC.313of the Act.Dairy Drivers Protective Association was until Sep-tember 10, 1940, a corporation duly organized under and existingby virtue of the laws of the State of New Jersey.On Septem-ber 10, 1940, Dairy Drivers Protective Association was dissolvedand disbanded by vote of its members.X. In November 1939, the respondent Tuscan entered into acollective labor agreement with Dairy Drivers Protective Asso-ciation, hereinafter called the Association, which agreement pur-ports to be in effect for two years from the date thereof..XI. Upon representations to that effect made by the respond-ent Tuscan, it is agreed by all parties that respondent Tuscanhas leased only three of its approximately 30 milk delivery routesto three employees. It is hereby stipulated that the said threelessees are employees of the respondent Tuscan within the mean-ing of the National Labor Relations Act with all the rights,privileges and immunities of employees thereunder for the pur-poses of the National Labor Relations Act. The respondentTuscan represents that it has no present intention of leasing ad-ditional milk delivery routes although it does not represent thatit will not do so in the future.XIII.1 All present obligations on the part of the respondentTuscan respecting back pay owing to Horace Jones, Allen Brownand Murray- Litvinoff under the National Labor Relations Act,are settled and discharged upon the approval by the Board ofthis stipulation.XIV. The respondent Tuscan, the Union, hereby .waive in theabove entitled matter the right to a hearing, to the taking oftestimony or other evidence before a Trial Examiner, and to themaking of findings of fact and conclusions of-law by the Boardpursuant to the provisions of the Act.XV. This stipulation', together with the fifth' amended chargeand the complaint herein, the affidavit of service of the fifthamended charge and complaint dated August 13,,1940, with cor-responding return receipts, answers of the respondents to saidcomplaint and National Labor Relations Board Rules and Regu-lations-Series 2, as amended, may be introduced into the recordin- the above-entitled matter by filing the said documents withthe Chief Trial Examiner of the Board at Washington, D. C.XVI. This stipulation is subject to the approval of the Board,shall become effective immediately upon the granting of such1All of paragraph XII of the stipulation except the number XII was deleted by thepsi ties.' 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproval by the Board, but shall not be effective until it hasreceived such approval.-'XVII. Upon the entire record in the above-entitled matter,the Board may forthwith or at any future time enter the Orderset forth below in paragraph XVIII, and, upon application bythe Board without further notice to the respondents, the UnitedStates Circuit Court of Appeals for the Third Circuit, or anyother appropriate court as provided in Section 10, subdivision(e), of the Act, may enter a decree embodying and enforcing thesaid Order of the Board in substantially the same form set forthbelow in paragraph XVIII, and the respondents hereby ex-pressly consent thereto and expressly waive their rights to contestthe entry of such decree.XVIII. The order referred to above in paragraph XVII shallprovide as follows :The respondent, Tuscan Dairy Farms, Inc., its officers, agents,successors, and assigns shall:1.Refrain from :(a)Dominating or interfering with the administration ofDairy Drivers Protective Association, or with the formation oradministration of any other labor organization of its employees,and from contributing support to , Dairy Drivers ProtectiveAssociation, or to any other labor organization of its employees;(b)Recognizing Dairy Drivers Protective Association as therepresentative of any of its employees for the purpose of dealingwith it concerning grievances, labor disputes, wages, rates of pay,hours of employment or other conditions of employment ;(c)Giving effect to its agreement of November 1939 withDairy Drivers Protective Association 'or to any modification orextension thereof, or to any other agreement which it may haveentered into with Dairy Drivers Protective Association in respectto rates of pay, wages, hours of employment, or other conditionsof work ;(d)Discouraging membership in Milk Drivers & Dairy Em-ployees Local Union 680, International Brotherhood of Team-sters,Chauffeurs', Stablemen and Helpers, A. F. of L., or anyother labor organization of its employees, by discharging, de-moting, transferring, or refusing to promote or - reinstate itsemployees, or any of them, of in any other manner discriminatingin regard to hire or' tenure of employment, or any term or con-dition of employment of its employees;(e)Encouraging membership in Dairy Drivers ProtectiveAssociation, or, in any other labor organization of its employees,by discharging, demoting, transferring or refusing to promote TUSCAN DAIRY FARMS, INC.I315or reinstate its employees,or any of them,or in any othermanner discriminating in regard to hire or tenure of employ-ment, or any term or condition of employment of its employees;,(f)In any other manner interfering with, restraining or co-ercing its employees in the exerciseof the rightto self-organiza-tion, to form,join, or assistlabor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection,as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action :(a)Withdraw all recognition from and refuse to recognizeDairy Drivers Protective Association as the representative ofany of its employees for the purpose of dealing with the re-spondent Tuscan concerning grievances,labor disputes,wages,rates of pay,hours of employment or other conditions of em-ployment, and completely disestablish Dairy Drivers ProtectiveAssociation as such representative;(b)Post immediately in conspicuous places throughout itsNew Jersey plant and maintain for at least sixty(60) consecu-tive days from the date.of posting,notices to its employeesstating :NOTICE TO OUR EMPLOYEESTuscan Dairy Farms,Inc., has voluntarily agreed to a settle-ment of the complaint issued against it by the National LaborRelations Board. In accordance with the terms of the settle-ment the Company has consented to the entry of an order of theNationalLaborRelations Board and of a, decreeby a UnitedStates Circuit Court of.Appe`als.In the interests of harmoniousrelationships with our employees and pursuant to the settlementthe Company announces that:A. The Companyhas disestablished and withdrawn recogni-tion from Dairy Drivers Protective Association as a representa-tive of its employees or any of its employees, for the purpose ofcollective bargaining or the adjustment of grievances,and willnot hereafter recognize Dairy Drivers Protective Associationor its successors or assigns for any purpose.B. The last contract between the Company and Dairy DriversProtective Association has been cancelled.C. The Companywill not form, dominate,interferewith theadministration of, or contribute support to any labor organ-ization. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Company will not discourage membership in MilkDrivers & Dairy Employees Local Union 680, InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers,A. F. of L., or any other labor organization, by discriminatingagainst employees by discharging, demoting, transferring orrefusing to promote or reinstate its employees.E. The Company will not interfere with, restrain or coerceany of its employees in the exercise of their rights guaranteed bythe National Labor Relations Act, to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or othermutual aid or protection.F. Employees 'are free to join or assist any labor organizationof their own choice including Milk Drivers and Dairy EmployeesLocalUnion 680, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers, A. F. of L., without fear ofdiscrimination on the part of the Company, or any of its execu-tives or supervisors; provided, however, that it is understoodthat this settlement and notice do not effect the pending litigationin the courts of New Jersey concerning the question of thevalidity and the interpretation of an alleged closed-shop contractentered into by_the Company in favor of Local 680.TUSCAN DAIRY FARMS, INC.,By CHARLES BORTNSKY,President.(c)Notify the Regional. Director for the Second Region inwriting within ten (10) days from the date of this Order whatsteps the respondent Tuscan has taken to comply therewith.IT IS FURTHERORDERED that the complaint, insofar as it per-tains to the respondent John F. Dumont, be, and the same herebyis,dismissed.AND ITIS FURTHERORDERED that the complaint, in so far as italleges that the refusal by the respondent Tuscan to reinstateHorace Jones to his former position on or about September 22,1939, ' was discriminatory, thereby discouraging membership inone labor organization and encouraging membership in anotherlabor organization, be; and the same hereby is, dismissed.XIX. It is expressly understood that the terms of this stipu-lation embody the ,entire agreement between the parties hereto,and it is further understood that there is no verbal or other agree-ment of any kind which in substance or effect in any way 'varies,,alters, or adds to the stipulation. TUSCAN DAIRY FARMS, INC.317XX. The parties hereby agree that neither this stipulation,nor the order of the board,nor the enforcement decree of theUnited States Circuit Court of Appeals,to be entered on thisstipulation,,shall be deemed an admission by the-respondentTuscan or the respondent Dumont thateitherof them haveviolated the National Labor Relations Act or any other law.In addition to amending the stipulation of October 1, 1940 thestipulation of January 7, 1941 provides as follows :STIPULATIONIT IS HEREBY STIPULATED AND AGREED by and between TuscanDairy Farms, Inc.; Milk Drivers ' & Dairy Employees LocalUnion 680, International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers, A. F. of L.; John F. Dumont; andMillard L. Midonick, attorney for the National Labor RelationsBoard, Second Region.I.John F. Dumont, an individual having his office and placeof business at 85 Main Street, Little Falls, New Jersey, is anattorney at law.'V.2 Paragraph XVII of the aforesaid stipulation dated Octo-ber 1, 1940, is hereby republished and shall apply in accordancewith its terms to the Order set forth in paragraph-XVIII of theaforesaid stipulation dated October 1, 1940, as the-said Orderis altered by the instant stipulation.VI. This stipulation is subject to the approval of the Board,shallbecome effective immediately upon granting of suchapproval by the Board, but shall not be effective until" it hasreceived such approval.VII. Neither the stipulation in the above-entitled matter datedOctober 1, 1940, nor the stipulation in the above-entitled matterdated November 25, 1940, nor the instant stipulation shall beconstrued as prejudicing the prosecution by, the. Board 6f7, theissues under Section 8, subdivisions (1) and (5), and, Section 2,subdivisions (6) and (7), of the National Labor Relations Act.Allegations concerning the said issues are ' embodied in the sup-plemental complaint in the above-entitled matter issued on the24th day of September, 1940, against Tuscan Dairy Farms, Inc.,a respondent herein.',VIII.-This stipulation together with the stipulation datedOctober 1, 1940, and all documents specified therein, and_ the2 Paragraphs II, III, and IV serve only to amend the stipulation of October4,4940; and-are includedin the amended stipulation set forth above' 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDstipulation dated November 25,11940, may be introduced into therecord in the above-entitled matter by filing them with the ChiefTrial Examiner of the Board in Washington, D, C.IX. It is expressly understood that the terms.of this stipula-tion, together with those of the stipulations dated October 1,1940, and November 25, 1940, in the above-entitled matter, embodythe entire agreement between the respective parties thereto, andit is further understood that there is no verbal or other agree-ment of any kind which in substance or effect in any way varies,alters, or adds to the aforesaid stipulations.The stipulation of November 25, 1940 provides as follows :IT IS HEREBY STIPULATED AND AGREED by and between TuscanDairy Farms, Inc. ; Milk Drivers & Dairy Employees LocalUnion 680, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers, A. F. of L.; 3 John F. Dumont;andMillardL. 'Midonick, attorney for 'the National LaborRelations Board, Second Region :1.John F. Dumont, an individual having his office and placeof business at 85 Main Street, Little Falls, New Jersey, is anattorney at law and in such capacity has represented a labororganization known' as Dairy Drivers Protective Associationthroughout its existence.II.On September 30, 1940, said John F. Dumont wrote a letterto the attorney for the National Labor Relations Board, therelevant portions of which are set forth as follows :JOHN F. DUMONTAttorney at Law, 85 Main Street, Little Falls, N. J.Little Falls 4-0440SEPTEMBER30TH, 1940.MILLARD L.- MIDGNICK, Esq.,-National Labor Relations Board,120 Wall Street, New York, N. Y.Re: Case #11-C-2530MY DEAR MR. MIDONICK : I enclose, herewith, the original ofthe first stipu] ation in the above entitled cause which apparentlyhas been duly executed by an,officer of Tuscan Dairy Farms.8The name of the Union thus appears in the stipulation. TUSCAN DAIRY FARMS, INC.319As you know the Dairy Drivers Protective Association wasdissolved some three weeks ago, and immediately upon dissolutionnotified the Company that it no longer was in a position to contractwith the Company.As a result of which it wished to abrogateany contracts which it might have and, which were then presentlyin existence.As I previously informed you I have encountered much diffi-culty in my effort to get an officer of the Dairy Drivers ProtectiveAssociation to sign the stipulation herein enclosed.The attitude of the officers is that since the organization isno longer in existence it is beyond their power to sign a stipu-lation, even as one of the former officers.Very truly yours,/s/JOHNF. DUMONT.JFD : IFIII.This stipulation may be introduced into the reca'rd inthe above-entitled matter by filing it with the Chief Trial Exam-iner inWashington, D. C.On January 11, 1941, the Board issued its order approving thestipulations of October 1 and November 25, 1940, and January 7, 1941,making them a part of the record in the case, and pursuant to ArticleII, Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferred the proceeding to and con-tinued it before the Board for the purpose of entry of a decision andorder pursuant to the provisions of the stipulations.Upon the basis of the above stipulations and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT TUSCANThe respondent, Tuscan Dairy Farms, Inc., is a New Jersey corpo-ration with its principal office and place of business at Union, NewJersey.It is engaged in the processing and retail and-wholesalesale and distribution of milk, cream, buttermilk, chocolate drink, andrelated products.Of its normal annual purchases of 15,000,000 quartsof milk and '$260,000 of supplies, approximately 48.6 per- cent of themilk and 38 per cent of the supplies are obtained outside New Jersey.Of' its normal annual sale of 14,000,000 quarts of dairy products,approximately 42.6 per cent are shipped to States other than New-Jersey. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the above-described operations of the respondent Tuscanconstitute a continuous, flow of trade, traffic, and commerce among theseveral States.-H. THE RESPONDENT DUMONTJohn F. Dumont is an attorney at law, having his office and placeof, business at Little Falls, New Jersey.The complaint alleges that therespondent Dumont acted in the interest of the respondent Tuscan andengaged in certain unfair labor practices.The record; as stipulatedto by all the parties, contains no evidence that the respondent Dumontacted in the interest of the respondent Tuscan or engaged in any unfairlabor practices.It is stipulated by all parties that the complaint shallbe dismissed as to the respondent Dumont.We shall accordinglydismiss the complaint as to him.ORDERUpon the basis of the above findings of fact, stipulations, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board hereby orders,that Tuscan Dairy Farms, Inc., Union, New Jersey, its officers, agents,successors, and assigns, shall:1.Refrain from :(a)Dominating or interfering with the administration of DairyDrivers Protective Association, or with the formation or administra-tion of any other labor organization of its employees, and from con-tributing support to Dairy Drivers Protective Association, or to anyother labor organization of its employees;(b)Recognizing Dairy Drivers Protective Association as the repre=sentative of any of its employees for the purpose of dealing with itconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment or other conditions of employment;(c)Giving effect to its agreement of November 1939 with DairyDrivers Protective Association or to any modification or extensionthereof, or to any other agreement which it may have entered into withDairy Drivers Protective Association in respect to rates of pay, wages,hours of employment, or other conditions of work; ' -(d)Discouraging membership in Milk Drivers & Dairy EmployeesLocal Union 680, International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers, A. F. of L., or any other labor organizationof its employees, by discharging, demoting, transferring, or refusingto promote or reinstate its employees, or any of them, or in any othermanner discriminating in regard to hire or -tenure of employment, orany term or condition of employment of its employees;(e)Encouraging membership in Dairy Drivers Protective Associa-tion, or in any other labor organization of its employees, by discharg- TUSCAN DAIRY FARMS, INC.321ting, demoting, transferring or refusing to promote or reinstate itsemployees, or any of them, or in any other manner discriminating inregard to hire or tenure of employment, or any term or condition ofemployment of its employees;(f),In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization, to form,'join, or. assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the National Labor RelationsAct._2.Take the following affirmative action :(a)Withdraw all recognition from and refuse to recognize DairyDrivers Protective Association as the representative of any of itsemployees for the purpose of dealing with the respondent Tuscan con-cerning grievances, labor disputes, wages, rates of pay, hours of em-ployment or other conditions of employment, and completelydisestablish Dairy Drivers Protective Association as such representa-tive;(b)Post immediately in conspicuous places throughout its NewJersey 'plant and maintain for at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating :NOTICE TO OUR EDIPLOY-ESiTuscan Dairy Farms, Inc., has voluntarily agreed to a settlement ofthe complaint issued against it by the National Labor RelationsBoard. ,In accordance with the terms of the settlement the Companyhas consented to the entry of an order of the National Labor Rela-tions Board and of a decree by a United States Circuit Court ofAppeals.In the interests of harmonious relationships with our em-ployees and pursuant to the settlement, the Company announces thatA. The Company has disestablished and withdrawn recogni-tion from Dairy Drivers Protective Association as a representa-tive of its employees or any of its employees, for the purpose ofcollective bargaining or the adjustment of grievances, and willnot hereafter recognize Dairy Drivers Protective Association orits successors or assigns for any purpose.B. The last contract between the Company and Dairy DriversProtective Association has been cancelled.C. The Company will not form, dominate, interfere with theadministration of, or contribute support to any labor' organization.D. The Company will not discourage membership in Milk Driv-ers & Dairy Employees Local Union 680, International Brother- 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDhood of Teamsters, Chauffeurs, Stablemen and Helpers, A. F. ofL., or'any other labor organization, by discriminating againstemployees by discharging, demoting, trannsferring or refusingto promote or reinstate its employees.E. The Company will not interfere with, restrain or coerce anyof its employees in the exercise of their rights guaranteed by theNational Labor Relations Act, to self-organization, to form, join,or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage' in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection.F. Employees are free to join or assist any labor organizationof their own choice including Milk Drivers and Dairy Employ-eesLocal Union 680, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers, A. F. of L., without fear ofdiscrimination on the part of the Company, or any of its execu-tives or supervisors; provided, however, that it is understood thatthis settlement and notice do not effect the pending litigation inthe courts of New Jersey concerning the question of the validityand' the interpretation of an- alleged closed-shop contract enteredinto by the Company in favor of Local 680.TUSCAN DAIRY FARMS,-INC.,By CHARLESBORINSIiYiPresident.(c)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent Tuscan has taken to comply therewith.IT IS FURTHER ORDERED thatthe complaint,insofarasitpertah stothe'respondent John F. Dumont, be, and the same hereby is, dismissed.AND IT IS FURTHER ORDERED that the complaint, in so far as. it allegesthat the refusal by the respondent Tuscan to reinstate Horace Jonesto his former position on or about September 22, 1939, was discrim-inatory, thereby discouraging membership in one labor organizationand encouraging membership in another labor organization, be, andthe same hereby is, dismissed.